Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       January 15, 2019
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,                                           No. 50935-1-II

                         Respondent,

          v.

    SPENCER JAMES FREDRICKSEN,                                UNPUBLISHED OPINION

                         Appellant.



         SUTTON, J. — Spencer James Fredricksen appeals his bench trial conviction for

harassment-death threats. He argues that the evidence was insufficient to prove that (1) his

statements constituted a true threat to kill, or (2) the victim reasonably feared that he would be

killed. Because the trial court failed to enter written findings of fact and conclusions of law as

required by CrR 6.1(d), we decline to reach these issues. Instead, we vacate the judgment and

sentence and remand the case for entry of written findings of fact and conclusions of law.

                                             FACTS

         The State charged Fredricksen with harassment-death threats and attempted second degree

assault. After the trial court granted Fredricksen’s pretrial Knapstad 1 motion to dismiss the

attempted second degree assault, the State amended the information to charge only harassment-

death threats. The trial court denied Fredricksen’s pretrial Knapstad motion to dismiss and half-

time motion to dismiss the harassment-death threats charge.


1
    State v. Knapstad, 107 Wash. 2d 346, 729 P.2d 48 (1986).
No. 509335-1-II


         After hearing testimony from the State’s witnesses and from Fredricksen, the trial court

found Fredricksen guilty of harassment-death threats. But the trial court did not enter written

findings of fact and conclusions of law supporting its verdict as required under CrR 6.1(d).

         Fredricksen appeals his conviction.

                                             ANALYSIS

         Fredricksen argues that the evidence was insufficient to prove that his statements

constituted a true threat to kill or that the victim reasonably feared that he would be killed. But we

cannot reach these issues because the trial court failed to enter written findings of fact and

conclusions of law as required by CrR 6.1(d).

         The trial court is required to enter written findings of fact and conclusions of law following

a bench trial. CrR 6.1(d),2 State v. Head, 136 Wash. 2d 619, 621-22, 964 P.2d 1187 (1998). Written

findings and conclusions facilitate the appellate review process. Head, 136 Wash. 2d at 622.

Additionally, the trial court’s oral opinion “‘has no final or binding effect’” until it is formally

incorporated in written findings, conclusions, and judgment. Head, 136 Wash. 2d at 622 (quoting

State v. Mallory, 69 Wash. 2d 532, 533-34, 419 P.2d 324 (1966)). The appropriate remedy when the




2
    CrR 6.1(d) provides:

         In a case tried without a jury, the court shall enter findings of fact and conclusions
         of law. In giving the decision, the facts found and the conclusions of law shall be
         separately stated. The court shall enter such findings of fact and conclusions of law
         only upon 5 days’ notice of presentation to the parties.



                                                   2
No. 509335-1-II


trial court has not complied with CrR 6.1(d) is to vacate the judgment and sentence and remand to

the trial court for entry of written findings and conclusions as required.3 Head, 136 Wash. 2d at 624.

          Accordingly, we vacate the judgment and sentence and remand for entry of the written

findings of fact and conclusions of law as required under CrR 6.1(d) “from which either party

may appeal as in the usual course of things.” Head, 136 Wash. 2d at 626.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        SUTTON, J.
    We concur:



    LEE, A.C.J.




    WORSWICK, J.




3
  Fredricksen clearly stated in his appellate brief that the trial court had not filed the findings of
fact and conclusions of law, but there is nothing in the record suggesting that either party attempted
to resolve this deficiency. “Although the ultimate responsibility [for entering the findings of fact
and conclusions of law] rests with [the] trial judge, the reality is that” both the State and the
appellant share some of the responsibility for ensuring that the findings of fact and conclusions of
law are entered so this court can fully address the issues on appeal. See State v. Yallup, 3 Wn.
App.2d 546, 556, 416 P.3d 1250, review denied 191 Wash. 2d 1014, 426 P.3d 742 (2018). We note
that “[b]asic principles of civility and professionalism dictate that all counsel should attempt to
resolve problems before they grow into bigger issues.” Yallup, 3 Wn. App.2d at 557. To ensure
a full consideration of the case on the merits, the earlier in the appellate process that the parties
attempt to remedy such deficiencies the better.


                                                    3